FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE
THE STATE OF TEXAS

       To the 46th District Court of Wilbarger County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on November 6, 2014,
the cause upon appeal to revise or reverse your judgment between

Oncor Electric Delivery Company LLC v. William E. Brown and Helen W. Brown as Trustees of
              the William E. Brown and Helen W. Brown Revocable Living Trust

                  Case Number: 07-13-00428-CV Trial Court Number: 26,012

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated November 6, 2014, it is hereby ordered,
adjudged and decreed that the judgment of the trial court is reversed and remanded in part and
affirmed in part.

        It is further ordered, adjudged and decreed that appellant pay one-half of the costs of
this appeal, and appellees pay one-half of the costs of this appeal, for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on January 23, 2015.



                                                             Vivian Long
                                                             VIVIAN LONG, CLERK